Citation Nr: 1813957	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from the September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a January 2018 video hearing.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has challenged the adequacy of his September 2016 VA contract spine examination which provided a negative nexus opinion on a direct basis.  Here, the examiner noted the Veteran's in-service injuries, an undocumented injury during basic training when his instructor stepped on his back while he was doing a push-up and a documented injury in January 1986 service records from loading/lifting ammunition.  To support his opinion, the examiner rationalized that there was no documentation of continued medical care since service and he could not otherwise link the condition to service without mere speculation.  However, the examiner did not adequately explain why the reported injuries did not result in underlying pathology to which a current disability could be attributed.  Further, the Veteran and his wife provided additional testimony regarding the onset and continuance of his low back symptoms since service during his January 2018 Board hearing.  In light of the above, an addendum VA medical opinion is requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum medical opinion to the September 2016 VA examination from an appropriate examiner to address the etiology of the Veteran's low back disorder.

Based on a review of the claims file, including the medical and lay evidence of record, the examiner should offer an opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran's low back disorder onset during or is otherwise related to service, including his January 1986 lifting injury and reported low back injury during basic training, continuity of symptomatology and post-service low back injuries a reflected during his January 2018 hearing testimony.  

A complete rationale for all opinions should be provided.  If the examiner is unable to provide any of the requested information, he or she should clearly explain why that is so.  

2.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




